Citation Nr: 0522625	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  02-12 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to June 11, 1996, for 
the award of a 100 percent disability evaluation for the 
veteran's post-traumatic syndrome disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active service from July 1968 to July 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
St. Petersburg, Florida, RO that increased the evaluation for 
the veteran's PTSD from 50 percent to 100 percent and 
effectuated the award as of June 11, 1996.  In April 1999, 
the veteran submitted a notice of disagreement with the 
effective date assigned for the award of a 100 percent 
evaluation for his PTSD.  In June 2002, the RO issued a 
statement of the case (SOC) to the veteran and his attorney 
which addressed the February 1999 rating decision.  In June 
2002, the veteran submitted a substantive appeal from the 
denial of the earlier effective date for the award of a 100 
percent evaluation for his PTSD. 

In March 2004, the veteran's accredited representative 
submitted a claim for entitlement to service connection for 
diabetes mellitus, type II.  The RO has not had the 
opportunity to review this claim, and it is referred to the 
RO for appropriate development.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The veteran provided with timely notification of a May 
1994 rating decision which granted service connection for 
PTSD and established a 10 percent evaluation for that 
disability; he did not express timely disagreement with this 
decision and it became final.  

3.  The claims file reflects no evidence of an informal or 
formal claim for an increase for PTSD after the 1994 RO 
decision and before the current claim made on June 11, 1996.

4.  The evidence of record shows it is factually 
ascertainable that the veteran was entitled to a 100 percent 
evaluation for his service-connected PTSD for the year prior 
to his application for an increased evaluation.




CONCLUSION OF LAW

The requirements for an effective date earlier of June 11, 
1995, for the award of a 100 percent evaluation for PTSD have 
are been met.  38 U.S.C.A. §§ 5110, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letters sent to the veteran in May 
and September 2004.  Since these letters fully provided 
notice of elements (1), (2), and (3), see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC), and the supplemental 
statement of the case (SSOC), he was provided with specific 
information as to why his claim was being denied, and of the 
evidence that was lacking.    

Finally, with respect to element (4), the Board notes that 
the September 2004 letter generally informed the veteran that 
it was necessary to send any evidence to VA in his possession 
that pertains to his claims.  There is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of this claim.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The veteran, through his representative, has 
complained that the RO did not provide him with proper VCAA 
notification.  While this allegation shows that the veteran 
presumably has notice of the VCAA, VA nonetheless sent notice 
in the form of two letters to comply with this request.  The 
appeal was remanded specifically to address this request and 
failing by the RO.   

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was legally 
impossible in the circumstances of this case, where the claim 
was adjudicated in 1999.  However, the claimant still has the 
right to VCAA content complying notice and proper subsequent 
VA process, and that has been done, as discussed above.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless.  See Mayfield, supra.  
Although the notice provided to the veteran in 2004 was not 
given prior to the first adjudication of the claim, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the 
notice was provided, the case was readjudicated and 
additional SSOC was provided to the veteran in May and 
September 2004.

The claims folder contains all available service medical 
records, private medical records, VA medical records, and VA 
examination reports.  The veteran has not identified any 
outstanding evidence to be obtained.  Accordingly, the Board 
finds that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini II; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).


Earlier Effective Date

Legal Criteria
The Board observes that the assignment of effective dates for 
increased disability evaluations is governed by 38 U.S.C.A. § 
5110 and 38 C.F.R. § 3.400.  The statute provides, in 
pertinent part, that:

(a) Unless specifically provided otherwise in this 
chapter, the effective date of an award based on 
an original claim, a claim reopened after final 
adjudication, or a claim for increase, of 
compensation, dependency and indemnity 
compensation, or pension, shall be fixed in 
accordance with the facts found, but shall not be 
earlier than the date of receipt of application 
therefore.

(b)(2) The effective date of an award of increased 
compensation shall be the earliest date as of 
which it is ascertainable that an increase in 
disability had occurred, if application is 
received within one year from such date.  38 
U.S.C.A. § 5110.

The pertinent provisions of 38 C.F.R. § 3.400 clarify that 
the effective date of an increase in compensation will be 
determined as follows:

(o)	Except as provided in paragraph (o)(2) of 
this section and § 3.401(b), date of receipt of 
claim or date entitlement arose, whichever is 
later.  A retroactive increase or additional 
benefit will not be awarded after basic 
entitlement has been terminated, such as by 
severance of service connection.

(2)	Disability compensation. Earliest date as of 
which it is factually ascertainable that an 
increase in disability had occurred if claim is 
received within 1 year from such date otherwise, 
date of receipt of claim.  38 C.F.R. § 3.400(o).

The Court and the VA General Counsel, have interpreted the 
laws and regulations pertaining to the effective date of an 
increase as follows:  

If the increase occurred within one year prior to 
the claim, the increase is effective as of the 
date the increase was "factually ascertainable."  
If the increase occurred more than one year prior 
to the claim, the increase is effective the date 
of claim.  If the increase occurred after the date 
of claim, the effective date is the date of 
increase.  38 U.S.C.A. § 5110(b)(2); Harper v. 
Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400 
(o)(1)(2); VAOPGCPREC 12-98 (1998).

Analysis
In May 1994, the Regional Office (RO) in St. Petersburg, 
Florida, granted service connection for the veteran's PTSD 
and assigned a 10 percent evaluation.  Notice of this 
decision was mailed to the veteran that month.  He did not 
appeal that decision.  No correspondence was received from 
the veteran within one year of May 1994 expressing 
disagreement with the rating assigned PTSD and it became 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.201, 
20.302(a).  

On June 11, 1996, the RO received a claim for an increased 
disability rating for the veteran's PTSD.  From August 1996 
to January 1999, the RO provided several rating decisions 
that, in pertinent part, increased the veteran's disability 
rating from 10 percent to 50 percent.  During that period, 
the RO also assigned a temporary 100 percent evaluation due 
to the veteran's three-month hospitalization for his PTSD.  A 
100 percent evaluation was granted by rating action of 
February 1999, and an effective date of June 11, 1996, was 
established.  

In his notice of disagreement, the veteran, through his 
attorney at the time, argued that an earlier effective date 
was merited under 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. 
§ 3.156(b).  He claims that an informal claim was filed and 
points out that if any of the veteran's visits to a VA 
medical center or VA clinic indicate that he was experiencing 
additional problems with his service-connected disability, 
then that visit constitutes an informal claim for an increase 
in benefits.  Unfortunately, the veteran and his 
representative did not point to any specific VA medical 
center or VA clinic visit.  

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2004).  

An informal claim is "[a]ny communication or action 
indicating an intent to apply for one or more benefits."  38 
C.F.R. § 3.155(a) (2004).  

The veteran is correct in his assertion that VA must look to 
all communications from a claimant that may be interpreted as 
applications or claims - formal and informal - for benefits 
and is required to identify and act on informal claims for 
benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992).  

The record does not evidence any communication that can be 
viewed as an informal claim.  He did not visit a VA medical 
center or clinic for complaints associated with his service 
connected disability between the rating decision of May 1994, 
and his application for an increase in June 1996.  In other 
words, there is no record of a formal or informal claim 
during this time period.  The lack of such communication with 
VA is negative evidence that weighs against his claim for an 
earlier effective date based upon an informal claim.  The 
claim fails on this basis.  

With his notice of disagreement of April 1999, the veteran 
submitted several medical records showing treatment from D. 
Pryor, Ph.D., in 1991, R. Deatherage Ph.D. in March 1992, and 
a letter from PERS, Benefit Application Services Division in 
November 1992.  The record shows generally that the veteran 
was unemployable as a prison guard due to his PTSD.  The 
veteran and his representative argue that this is evidence 
showing that was an ascertainable increase in his service-
connected disability within one year prior to the date the 
veteran filed a formal claim that resulted in a total rating.  
It appears that the evidence is submitted to show that the 
veteran was as disabled in 1995 (within one year prior to the 
date he filed for an increase) as he was when the reports 
were written in 1991 and 1992.  

The question that must next be addressed is whether this 
scenario fits an exception to the rule (that awards of 
increases are tied to the date of receipt of the claim or the 
date entitlement arose, whichever is later) that applies 
under circumstances where evidence demonstrates that a 
factually ascertainable increase in disability occurred 
during the one-year period preceding the date of receipt of a 
claim for increased compensation.  In that situation, the law 
provides that the effective date shall be the earliest date 
as of which it is ascertainable that an increase in 
disability had occurred, if the application is received 
within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2).  

Does the evidence the veteran submitted show it was factually 
ascertainable that there was an increase in disability during 
the one-year period preceding June 11, 1996?  It can be 
conceded that this evidence shows the veteran was 
unemployable and that as a prison guard during the 1991 and 
1992 time period.  Other evidence in the file indicates that 
the veteran was employed sporadically from 1996 through 1997.  
In his application for unemployability, he reports sporadic 
employment that he could not maintain for long.  The evidence 
from his private healthcare provider shows that in March 1992 
he had a flat affect with dysphoric mood, he was tense and 
troubled, that his memory was impaired, was irritable and 
unpredictable when stressed, and lacked insight into his 
emotional state.  Based upon this evidence, it is factually 
ascertainable that he was entitled to a 100 percent 
evaluation for his service-connected PTSD for the year prior 
to his application for an increased evaluation.  


ORDER

Entitlement to an effective date prior to June 11, 1995, for 
the award of a 100 percent disability evaluation for the 
veteran's PTSD is granted.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


